Citation Nr: 1129258	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-20 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1969 to May 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Denver, Colorado Regional Office (RO).  

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board presently undertakes no review of the RO's denial of the Veteran's petitions to reopen his claims for service connection.  Additional development must be completed before such determination may be made.

In his substantive appeal received in June 2008, the Veteran requested to present testimony before a member of the Board sitting at the Denver RO.  Although the Veteran was afforded a hearing in March 2011, that hearing was limited to testimony about claims denied by a June 2009 rating decision, because the Veteran's hearing loss and tinnitus claims were not then certified for review by the Board.  

As the Veteran has requested a travel board hearing on these matters, but none has been scheduled, he is entitled to a hearing before the Board as a matter of right, 38 C.F.R. § 20.700(a) (2010), and the claims file must be returned to the AOJ on remand. 38 C.F.R. §§ 19.9, 20.704 (2010).




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing at the RO, for the matters on appeal, before a Veterans Law Judge at the earliest opportunity. Notify the Veteran of the date, time, and location of this hearing.  Place a copy of the notification letter in the claims file.

2.  After the hearing, if held, a transcript of the proceedings must be associated with the claims file.

3. If, for any reason, the Veteran withdraws his request for the hearing or does not appear on the date scheduled, the RO or AMC must document any such occurrence in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


